Citation Nr: 0117531	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-24 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether there was clear and unmistakable error (CUE) in 
the April 12, 1974 rating action, which included anxiety 
neurosis as part of the veteran's service-connected tinea 
pedis and assigned a 50 percent disability rating, rather 
than evaluating each disability separately.

3.  Whether there was clear and unmistakable error (CUE) in 
the April 12, 1974 rating decision, in not adjudicating a 
claim for a total rating based on individual unemployability.

4.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318(b) (West 1991), 
including consideration of 38 C.F.R. § 3.22(a)(2) (2000).

5.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of the United States Code.  


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from February 1943 to December 1945; he died in 
March 2000.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
September 2000, by the Winston-Salem, North Carolina Regional 
Office (RO), which determined that the RO's April 1974 rating 
decision assigning a 50 percent disability rating for tinea 
pedis, also diagnosed as dermatophytosis and athlete's foot, 
with secondary anxiety neurosis was not clearly and 
unmistakably erroneous; determined that the April 1974 rating 
decision, which failed to adjudicate the issue of a total 
disability rating based on individual unemployability, was 
not clearly and unmistakably erroneous; denied the 
appellant's claim for service connection for the cause of the 
veteran's death; denied DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318; and denied entitlement to 
Chapter 35 Dependents' Educational Assistance.  The notice of 
disagreement with that determination (NOD) was received in 
October 2000.  The statement of the case (SOC) was issued in 
November 2000, and the appellant's substantive appeal was 
received in December 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.  

2.  The veteran died on March [redacted], 2000, at the age of 77; the 
immediate cause of death was reported as acute myocardial 
infarction due to, or as a consequence of, extensive coronary 
artery disease.  No other significant condition contributing 
to the veteran's death was reported on the death certificate.  
No autopsy was performed.  

3.  At the time of the veteran's death, service connection 
was in effect for tinea pedis, also diagnosed as 
dermatophytosis and athlete's foot, with secondary anxiety 
neurosis, rated as 50 percent disabling.  

4.  There is no competent medical evidence that 
cardiovascular disease was present in service or for many 
years after service, or that it was secondary to his service-
connected skin disease with anxiety neurosis.  

5.  The medical evidence of record does not demonstrate that 
the cause of the veteran's death was related to service or 
that his service-connected disorder contributed substantially 
or materially to the cause of his death.  

6.  The report of a VA hospital summary, dated from February 
1974 to March 1974, states that the veteran had been 
diagnosed with a severe generalized dermatitis, which was 
taking its toll on his nerves as well as his body; the 
examining physician added that, if and when the veteran had 
adequate care and relief of his fungus infection, he would 
spontaneously be relieved of his anxiety.  The discharge 
diagnoses were severe, extensive, disabling dermatophytosis; 
and anxiety neurosis, due to dermatophytosis.  

7.  In an April 1974 rating decision, the RO recharacterized 
the veteran's disability as tinea pedis, also diagnosed as 
dermatophytosis and athlete's foot, with secondary anxiety 
neurosis, and assigned a 50 percent rating based on the 
schedular criteria, effective May 1, 1974.  The veteran did 
not appeal this decision.  

8.  The unappealed April 1974 rating decision considered the 
correct law and facts as they then existed and did not 
involve an error that materially changed the outcome.

9.  The April 1974 rating decision did not decide the issue 
of entitlement to a total rating for compensation based on 
individual unemployability (TDIU), and therefore was not a 
final decision as to that issue.  

10.  The May 1998 RO rating action that denied entitlement to 
TDIU failed to consider the evidence as it then existed, and 
that failure materially changed the outcome of the decision.  

11.  The probative evidence of record shows that the veteran 
was entitled to receive a TDIU for the 10 years preceding his 
death.  

12.  The veteran did not die in service, did not have a 
permanent total service-connected disability at the time of 
his death, and did not die as the result of a service-
connected disability.  



CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not proximately due 
to or the result of disease or disability related to his 
period of active service.  38 U.S.C.A. §§ 1110, 1310 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000); Pub. L. No. 106-475, 
§ 4,114 Stat. 2096, ___(2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  

2.  A service-connected disability did not cause the 
veteran's death, or contribute substantially or materially to 
cause his death.  38 C.F.R. § 3.312 (2000).  

3.  The RO did not commit clear and unmistakable error in its 
April 1974 rating decision in failing to assign a separate 
rating for anxiety neurosis, rather than including it in the 
diagnosis of tinea pedis, also diagnosed as dermatophytosis 
or athlete's foot, and assigning a 50 percent disability 
rating.  38 C.F.R. § 3.105(a) (2000).  

4.  The claim for clear and unmistakable error in not 
adjudicating a claim for a total rating based on individual 
unemployability in the April 1974 rating decision is without 
legal merit.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

5.  The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have been met.  38 U.S.C.A. § 1318 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.22, 
20.1106 (2000); 65 Fed. Reg. 3391-3392 (Jan. 21, 2000).  

6.  The appellant does not meet the criteria for entitlement 
to dependents' educational assistance benefits under Chapter 
35, Title 38, United States Code, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. §§ 3500 and 3501 
(West 1991); 38 C.F.R. §§ 3.807, 21.3021 (1999); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual background.

The basic facts in this case may be briefly summarized.  The 
veteran served on active duty from February 1943 to December 
1945.  He died in March 2000, at the age of 77.  A 
Certificate of Death, dated in March 2000, shows that the 
veteran's death was attributed to acute myocardial 
infarction, due to or as a consequence of extensive coronary 
artery disease.  No other condition was listed as 
contributing to death.  At the time of the veteran's death, 
service connection was in effect for tinea pedis, also 
diagnosed as dermatophytosis and athlete's foot, with 
secondary anxiety neurosis, rated as 50 percent disabling.  

The veteran's service medical records, including an 
enlistment examination of February 1943 as well as the 
discharge examination in December 1945, are negative for any 
complaints or clinical findings referable to a cardiovascular 
disease.  

Medical evidence of record in the 1960's, including VA as 
well as private treatment reports, show that the veteran 
received ongoing clinical evaluation and treatment for a skin 
disorder.  In a private medical statement from J. Lamar 
Callaway, M.D., dated in November 1962, he reported seeing 
the veteran for the first time on August 20, 1962 with a 
severe dermatitis of his groin; he noted that it was 
necessary for the veteran to be hospitalized in September 
1962.  In a letter dated October 1, 1962, Dr. Callaway 
informed the veteran that he had chronic eczema of the 
scrotum, which was aggravated by moisture, scratching, 
nervous tension, emotional stress and strain, etc, and he was 
advised to use cool compresses on occasion to control his 
skin.  These records show that the veteran was admitted to a 
VA hospital in August 1965 because of a rash on his thigh and 
groin of a 2-month duration.  It was noted that he had had a 
rash on his left leg a few years ago, which cleared up 
spontaneously, and a few months ago developed a rash on his 
scrotum.  The hospital report indicated that a psychiatrist 
noted that the veteran had a very abnormal reaction to his 
illness.  Following an evaluation, the veteran was diagnosed 
with miliria with neurodermatitis, tinea pedis, and abnormal 
psychological reaction to dermatitis, the exact etiology of 
which is undetermined.  

By a rating action in October 1965, the RO established 
service connection for tinea pedis (athlete's feet), and a 
noncompensable evaluation was assigned, effective August 17, 
1965.  

Medical records in the late 1960's reflect continued 
evaluation and treatment for a skin condition.  In a medical 
statement from Harry Van Velsor, M.D., dated in January 1966, 
it was noted that the veteran was seen complaining of chronic 
athlete's foot of 22 years duration and an itching scrotum of 
4 years duration.  It was also noted that the veteran had 
been seen by another doctor in 1962 and 1965 for similar 
troubles.  Dr. Van Velsor reported that examination revealed 
a moderately nervous patient.  A private treatment report 
dated in April 1967 indicated that the veteran suffered from 
neurodermatitis if he became hot or wet with perspiration; 
prognosis for work was described as questionable.  During a 
VA compensation examination in June 1967, the veteran 
reported being bothered by skin eruptions since 1962.  He 
stated that because of his skin condition and back problems, 
he had not been able to work since July 1966.  The pertinent 
diagnoses were neurodermatitis of the thighs, hand, forehead, 
and skin behind the left ear; abnormal psychological 
reaction; and tinea pedis, in remission.  

Subsequent VA progress notes dated from September 1967 to May 
1968 reflect continued treatment for the veteran's skin 
condition.  On the occasion of a VA examination in November 
1968, the veteran was reported as being of a low dull 
mentality and having very poor insight into his condition.  
The examiner noted that the dermatitis, which was described 
but not present on examination because of cool weather, was 
most likely of a neurogenic origin, and would be so proven at 
a later date.  The pertinent diagnoses were psychoneurosis 
with conversion, severe; skin condition, not found this date; 
and condition of the feet and legs, not found on this date.  

Of record is a lay statement from the veteran's employer, 
received in February 1974, wherein he noted that the veteran 
had worked at his gas station from 1959 to July 1966, but was 
unable to continue his work because of a red breaking out 
that caused stinging and itching.  The veteran's employer 
indicated that the veteran had not been able to hold a job 
because of his skin condition.  

Received in April 1974 was a VA hospital summary, indicating 
that the veteran was admitted to the neuropsychiatric ward on 
February 15, 1974, pursuant to a request of another VA 
hospital, which had diagnosed and medicated him for a severe 
generalized dermatitis, which was taking its toll on his 
nerves as well as his body.  The examining physician 
concluded that this was not a psychophysiologic disorder and 
was not amenable to treatment from a neuropsychiatric 
direction; he stated that, if and when the veteran had 
adequate care and relief of his fungus infection, he would 
spontaneously be relieved of his anxiety.  It was noted that 
the veteran was sorely distressed at being treated as a 
neurotic rather than a victim of a severe skin disorder.  The 
veteran was treated with dermatological therapy.  The 
treating physician stated that, in his opinion, the veteran 
was totally disabled by his skin condition.  

By a rating action in April 1974, it was determined that the 
veteran had a nervous reaction that was secondary to the 
service-connected skin condition.  The veteran's service-
connected condition was recharacterized as tinea pedis, also 
diagnosed as dermatophytosis and athlete's foot, with 
secondary anxiety neurosis, and a 50 percent disability 
rating was assigned, effective May 1, 1974.  

The veteran was afforded a VA compensation examination in 
June 1976, at which time it was noted that the veteran had 
not been hospitalized since 1974 for his condition.  
Following a mental status evaluation, the pertinent diagnosis 
was anxiety neurosis with depressive features secondary to 
chronic dermatological condition, moderately severe.  

The records indicate that the veteran was admitted to a VA 
hospital in November 1979 when he reported feeling very 
nervous and anxious; it was noted that he had been known to 
have a skin condition for a long time and had shown abnormal 
reactions to the skin condition, which had been pretty much 
under control.  The veteran was seen by psychiatry service, 
which determined that he had a personality disorder, a 
chronic anxiety disorder, and depression.  It was noted that 
he could resume his prehospital activities after discharge.  
The pertinent discharge diagnoses were chronic anxiety; 
depression; and dermatophytosis, neurodermatitis and basal 
cell carcinoma of the skin.  

The record is devoid of any medical records during the period 
from 1979 to 1997, at which time the veteran submitted claims 
for individual unemployability (VA Form 21-8940), and special 
monthly compensation based on aid and attendance or by reason 
of being housebound.  Submitted in support of the veteran's 
claim was a private treatment report from Dr. Don Creed, 
dated in October 1997, indicating that, for pension purposes, 
the veteran was suffering from progressive dementia, diabetes 
mellitus II, peripheral vascular disease, and fecal 
incontinence, status post cerebral vascular accident.  

Received in December 1997 were VA medical records dated from 
June 1995 to April 1997, which show that the veteran received 
hospitalization and clinical evaluation for several 
disabilities.  The records indicate that the veteran was 
admitted to a hospital after he developed some confusion, 
talking about things that were irrational.  Examination of 
the veteran did not reveal any lateralizing neurologic signs.  
Blood pressure reading and other general examination was 
unremarkable.  A CT scan of the head did not show any bleed 
or any other obvious strokes.  The discharge diagnoses were 
probable transient ischemic attack with confusion and 
disorientation; multi-infarct dementia; diabetes mellitus, 
type II; and history of skin cancer.  

Also received in December 1997 were private treatment reports 
dated from November 1996 to November 1997 showing follow up 
evaluation for diabetes mellitus.  These records do not 
reflect any complaints or treatment for a coronary artery 
disease.  

The records show that the veteran was readmitted to a VA 
hospital in January 1998, because of increasing confusion and 
wandering; he also had hallucinations.  The veteran tried to 
get out a window.  The veteran was admitted under the 
neurology service and diagnosed as having multi-infarct 
dementia; it was noted that he also had a history of diabetes 
mellitus and was on oral hypoglycemic agent.  On examination, 
the veteran was alert, confused and disoriented.  The heart 
had regular rhythm, with no murmur.  Extremities had no 
edema.  A neurological examination revealed no focal 
deficits.  A CT scan of the brain showed generalized cortical 
atrophy and old frontal infarct.  During hospitalization, 
there was no abnormal behavior noted.  The discharge 
diagnoses were multi-infarct dementia; and insulin dependent 
diabetes mellitus.  

In private treatment reports dated in July 1998 and January 
1999, Dr. Don W. Creed, reported that the veteran was unable 
to walk without assistance, feed, bathe or dress himself, or 
perform toilet functions without assistance because of his 
severe multi-infarct dementia and diabetes mellitus.  

Received in April 2000 was a copy of exerts from articles 
published by the American Heart Association, dated in 1999 
and 2000, which discussed the impact of psychological factors 
on the development of cardiovascular diseases.  In one 
article, it was noted that "recent studies provide clear and 
convincing evidence that psychosocial factors contribute 
significantly to the pathogenesis and expression of coronary 
artery disease (CAD); this evidence is composed largely of 
data relating CAD risk to 5 specific psychosocial domains: 
(1) depression, (2) anxiety, (3) personality factors and 
character traits, (4) social isolation, and (5) chronic life 
stress."  

Received in June 2000 was discharge summary from the New 
Hanover Regional Medical Center, indicating that the veteran 
was brought to the emergency room with chest pain and 
shortness of breath on March 3, 2000; the admission diagnoses 
were Alzheimer's disease and chest pain.  It was considered 
that the veteran was having an acute myocardial infarction 
and he was provided a cardiac catheterization, which revealed 
99 percent stenosis of the circumflex, 100 percent stenosis 
of the right coronary artery with back flow, and severe 
mitral regurgitation with an ejection fraction of 30 percent.  
The veteran was started on Aggrastat and heparin per coronary 
protocol.  Due to the cardiogenic shock, he required 
placement on intra-aortic balloon pump.  The veteran was also 
intubated and mechanically ventilated.  He also required the 
addition of Dobutamine, Dopamine and family members 
considered that it was in his best interest to discontinue 
the aortic balloon pump, and this was discontinued on March 
4, 2000.  The veteran died on March [redacted], 2000.  The discharge 
diagnoses were Alzheimer's disease; diabetes mellitus type 
II; extensive myocardial infarction; and cardiogenic shock, 
secondary to myocardial infarction.  

Of record is a medical opinion, dated in July 2000, wherein a 
VA physician reported that the veteran, who had multiple 
health problems, including diabetes, prior myocardial 
infarction, Alzheimer's disease, was seen in March 2000 with 
symptoms of chest pain diagnosed as severe three vessel 
coronary artery disease.  It was also noted that the veteran 
had a severe myocardial infarction.  The physician reported 
that the veteran developed cardiogenic shock and had evidence 
of severe mitral regurgitation; the veteran did not survive.  
The physician observed that the veteran was service-connected 
for anxiety disorder; he stated that review of the records 
noted pathogenesis of cardiovascular disease and implication 
of therapy.  The physician concluded that, after evaluating 
the present state of knowledge, it was his opinion that the 
veteran's anxiety disorder did not cause his death.  


B.  Legal analysis.

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, or 
submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate each of her claims, and she 
responded in kind.  Moreover, all identified records are 
associated with the file and there is no indication that 
there are any outstanding records pertinent to this appeal 
that are available.  Thus, the Board finds that with respect 
to each of the appellant's claims, all relevant facts have 
been properly and sufficiently developed and no further 
assistance to the appellant is required in order to comply 
with the duty to assist her as mandated by current law. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___, ___, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  


I.  Service connection for the cause of death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Where a veteran 
served 90 days or more during a period of war and certain 
chronic diseases (including cardiovascular-renal disease) 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b); 
Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  A contributory 
cause of death is inherently one not related to the principal 
cause.  To be a contributory cause of death, the disability 
must have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  When considering whether a 
condition was a contributory cause of death, "it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection."  38 C.F.R. § 3.312(c).  

Therefore, the questions presented by the instant claim are 
whether one or more of the disabilities for which the veteran 
had been granted service connection during his lifetime were 
a cause of his death or, in the alternative, whether any 
other disability or disabilities for which service connection 
is warranted but was not granted during his lifetime may be 
considered a cause of his death.  The evidence brought to 
bear on these questions must be such as is competent.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  When a 
proposition is medical in nature, such as medical etiology, 
diagnosis, or causation, then usually only evidence founded 
on medical expertise, as opposed to evidence consisting of 
lay opinion or assertions, will be considered competent to 
address it.  Voerth v. West, 13 Vet. App. 117, 120 (1999).  
The Board may not exercise its own medical judgment in lieu 
of independent medical opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

The first question is whether service connection is warranted 
for any of the disorders named on the death certificate as 
having caused the veteran's death, i.e., myocardial 
infarction and coronary artery disease.  Under applicable 
criteria, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  Service connection may also be granted for a 
cardiovascular disease if the disease was compensably 
disabling within a year of separation from active duty.  38 
C.F.R. §§ 3.307, 3.309 (2000).  In this regard, the Board 
notes that the medical evidence of record show no indication 
of any treatment for, or diagnosis of, any heart or 
cardiovascular problem during his period of service or until 
many years after his separation from service.  

Under the provisions of 38 C.F.R. § 3.303, service connection 
may be granted for any disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  However, direct service connection for the 
veteran's cardiovascular problems may not be granted under 
this provision, since, as shown above, there is no competent 
evidence of the disability in service, and no competent 
evidence that the disability was manifested until immediately 
prior to the veteran's death in 2000, more than 55 years 
after service.  In view of those facts, there also is no 
basis for granting presumptive service connection under 38 
C.F.R. § 3.309(a), as the cardiovascular problems were not 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 
C.F.R. §§ 3.303, 3.307, 3.309(a).  

The appellant has also contended that the coronary artery 
disease that resulted in the veteran's death was secondary to 
his service-connected anxiety disorder.  While she has not 
been specific concerning her allegations, she apparently 
contends that his anxiety disorder contributed to his heart 
problems and, therefore, caused or contributed to his death.

The appellant has submitted excerpts from medical journals, 
which report studies showing that anxiety can elevate the 
risk of coronary artery disease, including the risk of fatal 
coronary artery disease.  The Federal Circuit has held that a 
claimant may invoke an accepted medical treatise in order to 
establish the required nexus between a current disability 
(the condition causing death) and service or service 
connected disability; in an appropriate  Hensley v. West, 212 
F.3d 1255, 1265 (Fed. Cir. 2000).  

The appellant's treatise evidence must be weighed against the 
opinion of a VA physician who examined the veteran's records, 
including the treatise evidence, and concluded that the 
veteran's heart disease was not caused by his anxiety 
disorder.  This conclusion as well as a conclusion that heart 
disease did not contribute to the veteran's death is 
supported by the fact that the report of final 
hospitalization and death certificate make no mention of the 
anxiety disorder.

The other evidence in support of a finding that the veteran's 
death was caused by his service-connected disorder is the 
appellant's statements.  While the appellant sincerely 
believes her theory of the etiology of the veteran's coronary 
artery disease and myocardial infarction, as a lay person she 
is not competent to offer an opinion concerning the cause of 
the veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, her statements regarding the cause of 
the veteran's death are insufficient.  Therefore, service 
connection is not warranted for the cause of the veteran's 
death.  

In reaching this decision, the Board considered the matter of 
resolution of the benefit of the doubt in the appellant's 
favor; however, as noted above, application of the rule is 
appropriate only where the evidence is evenly balanced or in 
relative equipoise.  In this case the weight of the evidence 
is against a finding that a service connected disease or 
disability caused or contributed to the veteran's death.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  

II.  CUE in the April 1974 rating action-
failing to assign a separate rating for 
tinea pedis and anxiety neurosis.

An RO rating decision that has become final generally may not 
be reversed or amended in the absence of clear and 
unmistakable error.  See 38 U.S.C.A. § 5109A.  The decision 
of a duly constituted rating agency or other agency of 
original jurisdiction on which an action was predicated will 
be final and binding on all field offices of Department of 
Veterans Affairs as to conclusions based on the evidence on 
file at that time, and will not be subject to revision on the 
same factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. 3.105.  This 
rule is codified at 38 C.F.R. § 3.104(a).  

Previous determinations on which an action was predicated, 
including decisions of service connection and degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).  

The appellant believes that the April 1974 rating decision, 
which assigned a 50 percent evaluation for tinea pedis, also 
diagnosed as dermatophytosis and athlete's foot, with 
secondary anxiety neurosis, contained clear and unmistakable 
error.  The appellant believes that the skin disorder and 
anxiety disorder should have been assigned a separate 
evaluation.  As the veteran did not file a timely appeal of 
that rating decision, that decision is final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the decision will be reversed or amended.  38 
C.F.R. §§ 3.104(a), 3.105(a) (2000).  

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error is present in a prior determination: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet.App. 310, 313-14 (1992) (en banc)).  See also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir.) (expressly adopting the 
"manifestly changed the outcome" language in Russell, supra), 
cert. denied, 120 S. Ct. 405 (1999).  

In order to determine whether the April 1974 RO rating 
decision contained clear and unmistakable error, the Board 
reviews the evidence that was before the rating board at that 
time.  38 C.F.R. § 3.104(a).  A determination that there was 
a clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior decision.  
Russell, 3 Vet. App. at 314.  In other words, the Board 
cannot apply the benefit of hindsight to any RO determination 
in April 1974 in determining whether clear and unmistakable 
error existed.  

In her April 2000 claim, the appellant advanced that the RO's 
April 1974 rating decision including anxiety neurosis as part 
of the veteran's service-connected skin condition, and 
assigning a 50 percent rating for that disability, was 
erroneous to the extent that it failed to assigned a separate 
rating for anxiety neurosis.  

Based upon a VA examination of August 1965 and private 
treatment reports, in October 1965, the RO established 
service connection for tinea pedis (athlete's feet) and rated 
the veteran's skin disorder as noncompensably disabling under 
DC 7813 for dermatophytosis.  The disability is rated as 
eczema under DC 7806; 38 C.F.R. § 4.20.  Under DC 7806, a 
noncompensable evaluation is warranted with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating requires exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation may be warranted 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation, the highest 
available under this code, requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous or 
exceptionally repugnant manifestations.  

Upon review of the medical evidence of record between 1965 
and 1974, the Board concludes that no clear and unmistakable 
error in the April 1974 determination, so as to warrant a 
change in that decision, is shown.  We initially recognize 
that in a VA hospital summary dated in August 1965, it was 
noted that a psychiatrist reported that the veteran had an 
abnormal reaction to his dermatitis, exposing his thighs and 
inguinale areas affected to the house staff as well as 
nurses.  In a medical statement dated in January 1966, the 
examiner noted that the veteran had been seen for chronic 
athlete's foot of 22 years; he also noted that examination 
revealed a moderately nervous person.  It is also significant 
that a VA examination, conducted in June 1967, reported a 
diagnosis of neurodermatitis, thighs, hand, forehead, and 
skin behind left ear, and abnormal psychological reaction.  
Moreover, a VA hospital summary dated in February and March 
1974 reflected the diagnoses of severe, extensive, disabling 
dermatophytosis; and anxiety neurosis due to dermatophytosis.  

In its April 1974 rating decision, the RO associated anxiety 
neurosis with the veteran's already service-connected 
disorder, tinea pedis, also diagnosed as dermatophytosis and 
athlete's foot, and assigned a 50 percent evaluation for that 
disability under Diagnostic Code 7813 (1974), effective May 
1, 1974.  The veteran did not appeal that determination.  

In view of the pertinent rating criteria, and given that the 
medical evidence of record indicating that the veteran's 
anxiety neurosis was caused by his chronic skin condition, 
the Board cannot conclude that that it was clearly and 
unmistakably erroneous for the RO to have included anxiety 
neurosis as part of the veteran's tinea pedis and assigning a 
50 percent rating instead of separately evaluating each 
disability.  The criteria specifically provides that, in 
order to warrant a 50 percent rating, eczema would have to be 
manifested by ulceration, or extensive exfoliation, or 
crusting, and have a systemic or nervous manifestation.  
Prior to April 1974, the veteran's tinea pedis had been rated 
as noncompensably disabling, without the anxiety neurosis, 
his disability would have been rated as 30 percent disabling; 
hence, by including the veteran's anxiety reaction to the 
skin condition, he was given the maximum rating under 
Diagnostic Code 7806.  

In this regard, the Board emphasizes that only errors which 
are undebatable, those about which reasonable minds cannot 
differ, are subject to reversal based on a CUE analysis.  
Russell, 3 Vet. App. 310.  That means that either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  The claimant, in 
short, must assert more than a disagreement as to how the 
facts were weighed and evaluated.  Id. at 313.  The Board 
notes that the veteran has not presented any evidence that 
the correct facts, as they were known at the time of the 
April 1974 decision, were not before the adjudicator or that 
the statutory or regulatory provisions were incorrectly 
applied and that there was undebatable error which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.  

The appellant does not contend that the diagnostic code 
applied was inappropriate, per se, and the Board finds that 
no error has been demonstrated in rating tinea pedis 
analogously to eczema--no other diagnostic code appears to be 
appropriate.  

In addressing the appellant's assertion that the RO committed 
clear and unmistakable error in "combining" the evaluations 
for his tinea pedis and anxiety neurosis, the Board further 
notes that, at the time of the April 1974 rating action, 
38 C.F.R. 4.132, Note (2) under Psychological Factors 
Affecting Physical Condition, stated that "when two 
diagnoses, one organic and the other psychological or 
psychophysiologic or psychoneurotic, are presented covering 
the organic and psychiatric aspects of a single disability 
entity, only one percentage rating evaluation will be 
assigned under the appropriate diagnostic code determined by 
the rating board to represent the major degree of 
disability."  

The provisions of 38 C.F.R. § 4.25(b) (2000) now provide that 
disabilities arising from a single disease entity, as well as 
all disease entities, are to be rated separately.  However, 
that provision was not adopted until March 1976.  54 Fed. 
Reg. 11293.

Given the fact that the veteran's anxiety neurosis and tinea 
pedis represented different manifestations of his skin 
disorder, and Code 7813 included evaluation for nervous 
manifestation, the Board finds that it was appropriate for 
the RO to evaluate the condition (tinea pedis, with anxiety 
neurosis) as one.  The record shows that the RO considered 
the correct facts as they were known at that time, and 
appropriately applied the pertinent statutory and regulatory 
provisions.  Therefore, the RO in its April 12, 1974 rating 
decision did not commit clear and unmistakable error in 
failing to assign a separate evaluation for anxiety neurosis 
rather then combining it with the veteran's already service-
connected skin condition.  38 C.F.R. § 3.105. 

The RO having found that the predominant manifestation of the 
veteran's disability provided the maximum 50 percent 
evaluation.  It might be argued that the RO should have 
considered entitlement to an evaluation in excess of 50 
percent on an extraschedular basis under 38 C.F.R. § 3.321.  
Since the RO did not consider entitlement on this basis, its 
April 1974 decision did not constitute a final decision as to 
that question and an allegation of CUE on that basis could 
not lie.  38 C.F.R. 3.105.

On the basis of the evidence of record at the time of the 
April 1974 rating action, which evaluated anxiety neurosis as 
part of the veteran's service-connected skin disorder, the 
Board is unable to conclude that that action involved CUE, 
since it was reasonably supported by the evidence then of 
record.  Therefore, the appellant's claim must be denied.  


III.  CUE in the April 1974 rating action in failing to 
adjudicate a TDIU claim.

With regard to the proposition that the RO failed to 
adjudicate a claim for a total rating based on individual 
unemployability and that such a failure was CUE -- the Board 
observes that the term "clear and unmistakable error" as used 
in section 3.105(a) of VA regulations refers to an error that 
has been made in a final rating decision.  38 C.F.R. 
§ 3.105(a).  A prior final rating decision may be revised 
based on CUE in that decision.  

"By its express terms, 38 C.F.R. § 3.105(a) refers to 
'determinations on which an action was predicated.'"  
Russell, 3 Vet. App. at 313.  It is difficult, therefore, to 
see how an alleged failure to adjudicate a claim could ever 
constitute CUE because the alleged error is predicated on 
inaction rather than action; and, by definition of the 
alleged offense itself there is no rating decision to revise.  
38 C.F.R. § 3.105 (2000); cf.  Fugo, 6 Vet. App. at 44 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could 
ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  

In this case, there is no rating decision that denied a claim 
for a total rating based on individual unemployability.  
Rather, such an issue was not adjudicated at all.  The Board 
notes that -- although Court has held that a notice of 
disagreement (NOD) can attach to an RO's failure to 
adjudicate a claim which was properly before it so long as 
the NOD can be fairly read as encompassing the RO's failure 
to adjudicate that particular claim -- expressing 
disagreement in a timely filed NOD which initiates a timely 
appeal of a rating decision is not the same as collaterally 
attacking a final rating decision years later for the same 
offense.  See Garlejo v. Brown, 10 Vet. App. 229 (1997), 
Isenbart v Brown, 7 Vet. App. 537 (1995); .  CUE is not the 
same as ordinary, garden-variety error.  Fugo, 6 Vet. App. at 
45 (noting that "simply to label garden-variety types of 
error as CUE" is not sufficient to raise viable CUE claim).  

Nevertheless, the Board is mindful that the Court has held 
that a veteran need not specify with precision the 
appropriate legal provision for a benefit he is seeking and 
that the VA's statutory duty to assist requires a liberal 
reading of documents and evidence to include consideration of 
issues reasonably raised therein.  Stanton v. Brown, 5 Vet. 
App. 563, 570 (1993); McGrath v. Brown, 5 Vet. App. 57, 60 
(1993); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Akles 
v. Derwinski, 1 Vet. App. 118, 121 (1991).  

The Court has held that, where a veteran claims an increased 
rating for a service-connected disability, a claim for a 
total rating based on individual unemployability -- which is 
a special type of increase -- also may be raised under 
certain circumstances.  See McGrath, 5 Vet. App. at 60; see 
also Servello v. Derwinski, 3 Vet. App. 196, 200 (1992).  

The Federal Circuit has clarified that a claim of TDIU is 
raised whenever the veteran submits evidence of medical 
disability, claims the highest possible rating, and submits 
evidence of unemployability.  Roberson v. Principi, No. 00-
7009 (May 29, 2001).  The veteran arguably satisfied all 
three of the requirements for a claim of TDIU at the time of 
the April 1974 decision.  However, the April 1974 decision 
could not have committed CUE with regard to that claim.  

In order for there to be a valid claim of CUE there must be a 
final decision on the claim.  Shokley v. West, 11 Vet App 208 
(1998), 38 C.F.R. § 3.105(a), see also Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).  Since the April 1974 decision 
did not determine entitlement to TDIU, there was no final 
decision as to that issue.


IV.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.

The Board notes that a surviving spouse may be entitled, 
pursuant to 38 U.S.C.A. § 1318, and 38 C.F.R. § 3.22, to 
receive DIC benefits as if the veteran's death were service-
connected, by demonstrating that the deceased veteran would 
hypothetically have been entitled to receive 100 percent 
disability compensation based on service-connected disability 
at the time of death and for a period of 10 consecutive years 
immediately prior to death, although he was for some reason 
(other than willful misconduct) not in actual receipt of that 
100 percent compensation throughout that 10-year period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  

The Court held in Marso v. West, 13 Vet. App. 260 (1999) that 
a survivor of a deceased veteran may be eligible for DIC 
under 38 U.S.C.A. § 1318(b)(1) if: (1) the veteran was in 
actual receipt of a 100 percent disability rating for the 10 
years immediately preceding his death; (2) the veteran would 
have been in receipt of a 100 percent disability rating for 
such time but for clear and unmistakable error (CUE) in a 
final rating or Board decision; or (3) if under the specific 
and limited exceptions under Carpenter v. Goober, 11 Vet. 
App. 140 (1998) or Wingo, supra, the veteran was "entitled to 
receive," which the Court interpreted as meaning 
"hypothetically" entitled to a 100 percent disability rating 
for the required period of time.  See also Sachs v. Gober, 14 
Vet. App. 175 (2000).  

The Board observes that the appellant's claim for DIC 
benefits under 38 U.S.C.A. § 1318 was received in April 2000.  
In that regard, 38 C.F.R. § 20.1106 requires, that rating 
decisions during the veteran's lifetime must be taken into 
consideration when adjudicating a claim for section 1318(b) 
DIC benefits.  See Carpenter v. Gober, 11 Vet. App. 140 
(1998) (application of 38 C.F.R. § 19.196 (1991) to "entitled 
to receive" claims filed prior to the March 1992 effective 
date of section 20.1106).  Therefore, where a prior final VA 
determination denied a veteran a total disability rating, so 
that the veteran had not been rated totally disabled for 10 
continuous years prior to his or her death, a survivor under 
section 1318(b) must demonstrate CUE in the prior VA 
determination in order to establish eligibility under section 
1318(b)(1).  See Marso v. West, 13 Vet. App. 260 (1999).  

Subsequent to the Marso decision, VA amended the provisions 
of 38 C.F.R. § 3.22, to clarify that the term "entitled to 
receive" was restricted to circumstances that do not apply 
in this case, and to cases where a TDIU would have been in 
effect for 10 years but for CUE in a prior decision.  65 Fed. 
Reg. 3391 (2000).  These changes became effective prior to 
the date of the appellant's claim.  Therefore, hypothetical 
entitlement other than on the basis of CUE could not be 
granted.

As previously noted, the veteran had a pending claim for TDIU 
arising from his February 1974 VA hospitalization.  That 
claim was adjudicated and denied in the unappealed May 1998 
rating decision.  The appellant could only receive DIC under 
§ 1318, if the unappealed May 1998 rating decision involved 
CUE.  The May 1998 decision denied the TDIU claim on the 
basis that the veteran was unemployable due to non-service 
connected conditions and that the service connected 
disability when considered apart from the non-service 
connected disability did not cause unemployability.  

The May 1998 decision did not consider the opinion rendered 
by the VA physician in the February 1974 discharge summary.  
That opinion was that the veteran's service connected 
disability rendered him totally disabled.  This represented 
the only competent medical opinion as to the effect of the 
veteran's disability on his ability to maintain gainful 
employment.  All of the evidence at the time of the May 1998 
decision was to the effect that the veteran was unemployable 
by reason of service connected disability.  It is noted that 
on a June 1976 VA examination, the veteran's psychiatric 
disability was assessed as only moderately severe.  However, 
the examiner did not express an opinion as to the impact of 
the service-connected disability on the veteran's ability to 
maintain gainful employment.  The failure of the RO to 
consider the February 1974 opinion, materially changed the 
outcome of the case.  Had the RO considered that opinion, in 
the absence of evidence to the contrary, it would have had no 
basis for denying the claim.  Therefore, the Board finds that 
the May 1998 decision denying entitlement to TDIU was the 
product of CUE.  

A finding that a decision is the product of CUE has the 
effect as if the correct decision had been made on the date 
the reversed decision.  If the correct decision had been made 
in May 1998, the effective date for the grant of TDIU would 
have been in February 1974 when the veteran made his claim 
and the physician's opinion showed entitlement to the 
benefit.  38 C.F.R. § 3.400(o) (2000).  Thus, but for the 
CUE, the veteran would have been in receipt of a TDIU for the 
10 years preceding his death.  The criteria for the grant of 
DIC under the provisions of 38 U.S.C.A. § 1318 are met.

V.  Eligibility for Survivors' Educational Assistance under 
38 U.S.C. Chapter 35.

Congress has provided for educational assistance to the 
surviving spouses of veterans who died of service-connected 
disabilities for the purpose of assisting them in preparing 
them to support themselves and their families at a level 
which the veteran, but for his death or service disability, 
could have expected to provide for the his family.  38 
U.S.C.A. § 3500.  Specifically, a surviving spouse of (1) a 
veteran who died of a service- connected disability, or (2) a 
veteran who died while having a disability evaluated as total 
and permanent in nature resulting from a service-connected 
disability arising out of active military, naval, or air 
service after the beginning of the Spanish-American War, is 
eligible for survivors' educational assistance.  38 U.S.C.A. 
§ 3501; 38 C.F.R. § 21.3021.  

In this case, at the time of death, a permanent and total 
disability rating due to service-connected disability was not 
in effect.  While the Board has determined that he was 
entitled to a TDIU, the disability had not been adjudicated 
total and permanent.  In addition, the veteran did not die of 
a service-connected disability, as determined by the RO and 
in the present decision of the Board.  In light of that 
determination, there is no statutory or regulatory provision 
which would permit entitlement to Dependents' Educational 
Assistance allowance under Chapter 35, Title 38, United 
States Code.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

As clear and unmistakable error was not present in the April 
1974 rating decision, which included anxiety neurosis as part 
of the veteran's service-connected tinea pedis and assigned a 
50 percent disability rating, rather than evaluating each 
disability separately, the appeal is denied.  

As clear and unmistakable error was not present in the April 
1974 rating decision, which failed to adjudicate a claim for 
a total rating based on individual unemployability, the 
appeal is denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is granted.  

The claim for Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is denied as 
having no legal merit.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

